                                 Case 2:90-cv-00520-KJM-DB Document 6550 Filed 03/30/20 Page 1 of 3



                       1                    OFFICES OF

                       2    PAVONE &                      FONNER, LLP
                       3
                                         A LAW PARTNERSHIP
                       4
                       5             BENJAMIN PAVONE, ESQ.
                                    STATE BAR NUMBER 181826
                       6           600 WEST BROADWAY, SUITE 700
                                   SAN DIEGO, CALIFORNIA 92101
                       7               TELEPHONE: 619 224 8885
                                        FACSIMILE: 619 224 8886
                       8                EMAIL: bpavone@cox.net

                       9               ATTORNEYS FOR THE
                                    VALLEY FEVER INTERVENORS
                       10
                       11                       UNITED STATES DISTRICT COURT
                       12               NORTHERN/ EASTERN DISTRICTS OF CALIFORNIA
PAVONE & FONNER, LLP




                       13
                            RALPH COLEMAN, et al.,                              CASE NO: 2:90-cv-0520 KJM DB P
                       14
                                            Plaintiffs,                         THREE-JUDGE COURT
                       15   v.
                       16   GAVIN NEWSOM, et al.
                       17                   Defendants.
                                                                                CASE NO: 01-cv-01351-JST
                       18   MARCIANO PLATA, et al.,
                                            Plaintiffs,                         THREE-JUDGE COURT
                       19
                            v.                                                  DECLARATION OF BRUCE
                       20                                                       KOKLICH IN SUPPORT OF VALLEY
                            GAVIN NEWSOM, et al.
                       21                                                       FEVER PRISONERS’ REQUEST TO
                                            Defendants.                         INTERVENE AND SEEK SPECIAL
                       22       _________                                       PROTECTIONS
                       23   In re VALLEY FEVER inmates,
                                                                                Date: April 2, 2020
                       24                  Intervenors.                         Time: 1:15 pm
                       25                                                       Dept: 6 - 2nd Floor
                                                                                Courtroom: 1301 Clay Street,
                       26                                                                    Oakland, CA 94612
                       27
                                                                                (Telephonic Hearing)
                       28


                                                             PLATA, et al. v. NEWSOM, et al – 1
                                         DECLARATION ISO VALLEY FEVER PRISONERS’ JOINDER AND BRIEF
                                Case 2:90-cv-00520-KJM-DB Document 6550 Filed 03/30/20 Page 2 of 3



                       1          I, Bruce Koklich, if called to testify, could and would testify competently to the
                       2    following:
                       3
                       4          1.       Chino Institution for Men (“CIM”) consists of four facilities, denominated
                       5    A-D. A-facility is designated as a High-Risk Medical (“HRM”) patient care dormitory
                       6    yard. Currently there are eight dorms in total which house up to 160 inmates each in
                       7    Facility A. Currently there are approximately 140 inmates in each 160-man dorm (thus,
                       8    approximately 1200 inmates on A-facility). The crowded conditions make it impossible
                       9    to practice social distancing. Currently 140 inmates share eight toilets which are 18
                       10   inches apart and nine sinks which are six inches apart, with two urinals. Design capacity
                       11   at construction was 80 persons per dorm; this equates to 175% of design capacity in
                       12   apparent contravention of the Plata court order. The eight group shower heads are 2 feet,
PAVONE & FONNER, LLP




                       13   9 inches apart.
                       14         2.       Approximately 70% to 80% of the A-facility population are HRM patients,
                       15   all of which suffer from one or more of: valley fever, HIV, hepatitis C, cancer, cardiac
                       16   conditions, high blood pressure, diabetes, asthma, allergies, COPD, etc … and many of
                       17   the HRM patients are also over 65. These patients will apparently suffer a 20% to 30%
                       18   morbidity rate in the event of Covid-19 contraction.
                       19         3.       As of March 30, 2020, none of the (several hundred) custody staff and
                       20   none of the non-custody staff (with the exception of medical staff) wear protective face
                       21   masks.
                       22         4.       Currently all of the CIM inmates also have no alternative but to consume
                       23   contaminated and non-potable drinking water, as reflected in more detail in Taylor v.
                       24   Borders, Case No. 5:18-cv-02488-TJH-AGR, Dkt. 1 (C.D.Cal.2020). This further
                       25   exacerbates their health risk.
                       26         5.       Protection and/or release of low-risk offenders from A-facility should be a
                       27   priority because of the high risk of death from contraction of Covid-19, catalyzed or
                       28   accelerated by over-crowding and exacerbated by dilapidated facilities. In this


                                                             PLATA, et al. v. NEWSOM, et al – 1
                                     KOKLICH DECLARATION ISO VALLEY FEVER PRISONERS’ REQUEST TO INTERVENE
                                Case 2:90-cv-00520-KJM-DB Document 6550 Filed 03/30/20 Page 3 of 3



                       1    environment, it is impossible to socially distance. The sleeping bunks, where inmates
                       2    spend at least 10 hours per day, are situated so close that there are eight people living in
                       3    an area located six feet apart.
                       4          6.       Inmates are also not provided with hand sanitizer, paper towels or other
                       5    disinfectants. CIM officers confiscate the disinfectant spray bottles from the inmates
                       6    who are trying to keep their bunk area clean.
                       7
                       8          I hereby declare under penalty of perjury under the laws of the State of California
                       9    that to the best of my knowledge, information and belief, the foregoing is true and
                       10   correct.
                       11
                       12   Date: March 30, 2020                                        \s\ Bruce Koklich
PAVONE & FONNER, LLP




                       13
                       14
                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28


                                                              PLATA, et al. v. NEWSOM, et al – 2
                                   KOKLICH DECLARATION ISO VALLEY FEVER PRISONERS’ REQUEST TO INTERVENE
